Order entered February 3, 2021




                                     In The
                            Court of Appeals
                     Fifth District of Texas at Dallas
                             No. 05-20-00750-CR
                             No. 05-20-00751-CR
                             No. 05-20-00752-CR
                             No. 05-20-00753-CR
                             No. 05-20-00754-CR

                      JASON JACOB OSIFO, Appellant

                                       V.

                      THE STATE OF TEXAS, Appellee

              On Appeal from the 296th Judicial District Court
                           Collin County, Texas
  Trial Court Cause Nos. 296-81128-2020, 296-81129-2020, 296-81394-2016,
                    296-82063-2017 & 296-82964-2015

                                    ORDER

      Before the Court is court reporter Janet Dugger’s February 1, 2021 request

for additional time to file the supplemental reporter’s record. We GRANT the

request and ORDER the supplemental reporter’s record of plea hearings held on

June 16, 2016, February 1, 2018, and July 5, 2018, and the hearing on appellant’s

motion suggesting incompetence on April 26, 2016 filed by February 26, 2021.
      We DIRECT the Clerk to send copies of this order to the Honorable John

Roach, Jr., Presiding Judge, 296th Judicial District Court; to court reporter Janet

Dugger, 296th Judicial District Court; and to counsel for all parties.



                                              /s/    ROBERT D. BURNS, III
                                                     CHIEF JUSTICE